 

Case 2:15-cv-02010-R Document 29 Filed 09/24/19 Page 1of 2 Pade BeiAcr cover |

 

 

 

 

 

 

 

 

 

LODGED SSIRIGT OR UA

CLERK Us Soot couRT ioe NTRAL DISTRICT OF Ci volts
i Kt X
“| SP 24 209

CENTRALDISTRIG? UNITED STATES DISTRICT COURT
LBY_ An OF CALIFORNIA CENTRAL DISTRICT OF CALIFORNIA
{J
Theodore C. Shove, et al. CASE NUMBER

2:15-cv-02010-R

 

 

 

 

 

 

 

 

 

PLAINTIFF(S)
State of California, et al. "
NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT
DEFENDANT(S).
On September 23, 2019 , the Court received the attached
[4 Complaint LH Petition C1 Notice of Removal, captioned
O other document(s), entitled
from Theodore C. Shove, , who was found by the Court on June 11, 2015
in case number 2:15-cv-02010-R to be a vexatious litigant and/or subject to the following restrictions on the filing of

additional documents:
[x] A court order or written authorization from a judge must be obtained prior to the filing of document(s).

C1) Submission of document(s) for filing requires a Motion for Leave to File.

C Document(s) must be pre-screened by the Court before filing.

L) Filing fee must be paid.

L] No further filings are to be accepted in this case from the person named above or anyone acting on his or her behalf.
ZC Bond in the amount of $ must be posted in order to proceed.

CJ Other :

Pursuant to the terms of the order imposing filing restrictions, the attached document(s) will be forwarded to the
Oo assigned magistrate judge D assigned district judge LD Chief Judge for review.

O IT IS HEREBY ORDERED that the document(s) presented:
C1 be filed in the above-captioned case.
0 be filed in case number

C1 be filed as a new case.
or

CUIT IS RECOMMENDED that the document(s) presented not be filed. The Clerk is directed to forward this
recommendation to the appropriate district judge for review.

 

 

Date United States Magistrate Judge

IT IS HEREBY ORDERED that the document(s) presented

not be filed.
C be filed in the above-captioned case.
7 be filed in case number

Clbefiledasanewcas | oO" )
‘Lat ly Vv

Daté \ . United States District Judge
CV-115 (04/2018) NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

 

 
Case 2:15-cv-02010-R Document 29 Filed 09/24/19 Page 2 of2 Page ID #:3923
Case 2:15-cv-02010-R Document 28 Filed 09/16/19 Page 1of705 Page ID #:3217

 

 

LODGED
CLERK, U.S. DISTRICT COURT

 

SEP 10 2019

 

 

 

RAL DISTRICT OF CALIFORNIA
oe. BSPUTY

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

Theodore Shove CASE NUMBER
CV15-2010 R
PLAINTIFF(S)
Vv.
State of California
NOTICE AND ORDER RE FILING BY
VEXATIOUS LITIGANT

DEFENDANT(S).

On September 6, 2019 , the Court received the attached

 

(1 Complaint & Petition 0 Notice of Removal, captioned
Olother document(s), entitled

from Theodore Shove
in case number CV15-2010 R to be a vexatious litigant and/or subject to the following restrictions on the filing of

 

 

, who was found by the Court on June 11, 2015

additional documents:
[x] A court order or written authorization from a judge must be obtained prior to the filing of document(s).

(1 Submission of document(s) for filing requires a Motion for Leave to File.

CJ Document(s) must be pre-screened by the Court before filing.

C1 Filing fee must be paid.

[No further filings are to be accepted in this case from the person named above or anyone acting on his or her behalf.
C0 Bond in the amount of $ must be posted in order to proceed.

CO Other :

Pursuant to the terms of the order imposing filing restrictions, the attached document(s) will be forwarded to the

OIT IS HEREBY ORDERED that the document(s) presented:
0 be filed in the above-captioned case.
(1 be filed in case number

0 be filed as a new case.
or

CIT IS RECOMMENDED that the document(s) presented not be filed. The Clerk is directed to forward this
recommendation to the appropriate district judge for review.

 

 

Date United States Magistrate Judge

IT IS HEREBY ORDERED that the document(s) presented

not be filed.
O be filed in the above-captioned case.
0 be filed in case number

b be filed as a new case.
b ATUL \ hm ~)
Date | \ United States District Judge
CV-115 (04/2018) NOTICE AND ORDER RE FILING BY VEXATIOUS LITIGANT

 
